Citation Nr: 0800775	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2005.  This matter was 
originally on appeal from a November 1979 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburg, Pennsylvania.

In August 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

A motion to advance this case on the Board's docket was 
granted by the Board on September 12, 2005, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he contracted hepatitis C as a 
result of treatment he received in a VA hospital. 
Specifically, the veteran is alleging that surgery he 
underwent in 1970 in VA hospital caused him to receive a 
blood transfusion, which resulted in his infection of 
hepatitis C.

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

The Board remanded the case in October 2005 for (1) issuance 
of an appropriate Veterans Claims Assistance Act of 2000 
(VCAA) notice letter, (2) VA medical records, and (3) a 
medical opinion, after examination, regarding whether the 
veteran has a current diagnosis of Hepatitis C, and if so, 
its etiology.  

With respect to the issuance of an appropriate VCAA notice 
letter, the VCAA imposes obligations on VA with respect to 
its duty to notify and assist a claimant in developing a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2007).  Under the VCAA, VA is required to 
notify the veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  VA law and regulations also indicate 
that part of notifying a claimant of what is needed to 
substantiate a claim includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Further, VA 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim. 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(a)-(c) (2006).  

The Board finds that the letters sent to the veteran in 
January 2006 and July 2006 are grossly insufficient.  The 
January 2006 letter notified the veteran that VA needed 
evidence that hepatitis C existed from military service to 
the present time.  In addition, the letter gave the incorrect 
information about what the evidence must show to support the 
claim for service connection.  The July 2006 letter notified 
the veteran what the evidence must show to grant an earlier 
effective date.  The veteran still has not been advised of 
the evidence necessary to substantiate an 1151 claim.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  Further development is, 
therefore, needed in light of this Stegall violation.


With respect to the requested VA medical records, the Board 
finds that this has been accomplished.  The Board notes that 
of great importance is an operation report for repair of 
psuedoarthrosis L-4, L3 and bone graft from left iliac crest 
on March 6, 1970 which indicates that estimated blood loss 
was 3,000 ml. and that the patient received 2500 ml. in the 
operating room.  Therefore, the record now includes medical 
evidence of a blood transfusion performed during the March 
1970 operation which corroborates the veteran's allegations.

With respect to the requested medical opinion, the Board 
notes that there was some confusion about whether the veteran 
could be examined at the Pittsburgh VAMC.  An email from C&P 
Supervisor in Pittsburgh stated, "This veteran received two 
of his lumbar surgeries at our facility; therefore, it would 
be inappropriate for us to conduct this examination and 
provide the requested opinion."  Consequently the 
examination was cancelled, and a VA physician, Dr. B.J.F., 
from the Cleveland VAMC provided a medical opinion without 
examination of the veteran.

The Board's October 2005 remand states, 

It is unclear, first, whether the veteran 
currently has Hepatitis C.  The VA 
medical evidence documents that lab tests 
conducted in May 2002 revealed a negative 
HCV and in July 2001 revealed a positive 
HCV.  A comment indicates that the July 
2001 Hepatitis C antibody was repeated 
and confirmed positive.  However, testing 
performed in conjunction with an April 
2003 VA Examination was indeterminate.  
Regardless, there is at least some 
evidence indicating a possible 
relationship between the claimed 
condition and the alleged VA treatment.  
In a November 2003 letter, the veteran's 
treating physician, Dr. JLL, stated that 
the veteran had a blood transfusion 
associated with his third back surgery 
and that labs performed on the veteran 
definitely show he has Hepatitis C 
antibody.  Dr. JLL, however, advised the 
veteran that because he was not caring 
for him at that time, he had no way of 
knowing exactly when he was infected but 
the history certainly seemed compatible 
with an infection derived from a blood 
transfusion that was obtained via surgery 
that was conducted at the VA Medical 
Center.  Although this opinion is 
somewhat inconclusive and speculative, it 
is enough to warrant further development.

In this case, whether or not an examination was necessary was 
a legal determination made by the Board, and was not one to 
be made by a VA physician or, for that matter, by the RO.  
There are problems with Dr. B.J.F.'s opinion.  Dr. B.J.F. 
states that a review of the records indicated that the 
veteran had never had the laboratory tests available at any 
VAMC necessary to make a diagnosis of any kind of hepatitis 
C:  hepatitis C antibody, hepatitis C viral load, hepatitis c 
viral genotype.  However, the record includes results of two 
laboratory tests - HCV serum in May 2002 which was negative 
and July 2001 which was positive.  An undated note reports 
that hepatitis C antibody repeated and confirmed positive. 

The Board notes that the veteran is willing and able to 
report for a VA examination closer to his home.  Considering 
the veteran's age and health status, a compromise in this 
case would be provide the veteran an examination at the 
closest VA medical facility to the veteran's home, regardless 
of past treatment history, simply for the purpose of 
determining whether he has hepatitis C.  Then, if he does, 
forward his claims file to another VAMC for a medical opinion 
as to etiology.     

Accordingly, the case is REMANDED for the following action:

1. Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  The veteran 
should receive specific notice of any 
information and evidence: (1) that is 
necessary to substantiate the claim for 
entitlement to compensation, pursuant to 
38 U.S.C.A. § 1151 (1995), for hepatitis 
C as a result of surgery at a VA facility 
provided in March 1970; (2) that VA will 
seek to provide; and (3) that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in the claimant's 
possession that pertains to the claim.  
See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the 
veteran should be informed that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be afforded the 
appropriate VA examination by a 
physician.  The claims file must be made 
available to and reviewed by the 
physician in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner should render an opinion as 
to whether the veteran has Hepatitis C in 
light of the conflicting laboratory 
tests.  See above discussion. 

3.  If, and only if, the above 
examination indicates that the veteran 
currently has hepatitis C, then forward 
his claims file to an appropriate 
physician at a VA medical facility other 
than Pittsburgh, for the purpose of 
obtaining an opinion. 

Specifically, the physician is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's hepatitis C was caused by VA 
hospital care or medical or surgical 
treatment, including blood transfusion, 
furnished him by the VA.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



